 

Exhibit 10.22

MOLECULAR TEMPLATES, INC.

AMENDED AND RESTATED 2009 STOCK PLAN

1.Purposes of the Plan.  The purposes of this Plan are to attract and retain the
best available personnel for positions of substantial responsibility, to provide
additional incentive to Employees, Directors and Consultants and to promote the
success of the Company’s business.  The Plan permits the grant of Options and
Restricted Stock as the Administrator may determine.  

2.Definitions.  As used herein, the following definitions shall apply:

(a)“Administrator” means the Board or any of its Committees as shall be
administering the Plan in accordance with Section 4 hereof.  

(b)“Applicable Laws” means the requirements relating to the administration of
equity compensation plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Common Stock is listed or quoted and the applicable laws of any other
country or jurisdiction where Awards are granted under the Plan.  

(c)“Award” means, individually or collectively, a grant under the Plan of
Options or Restricted Stock.  

(d)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan.  The Award
Agreement is subject to the terms and conditions of the Plan.  

(e)“Board” means the Board of Directors of the Company.  

(f)“Change in Control” means the occurrence of any of the following events:

(i)Change in Ownership of the Company.  A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company, except that any change in the
ownership of the stock of the Company as a result of a private financing of the
Company that is approved by the Board will not be considered a Change in
Control; or

(ii)Change in Effective Control of the Company.  If the Company has a class of
securities registered pursuant to Section 12 of the Exchange Act, a change in
the effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any twelve (12) month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.  For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or

1

--------------------------------------------------------------------------------

 

(iii)Change in Ownership of a Substantial Portion of the Company’s Assets.  A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or
acquisitions.  For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.  

For purposes of this Section 2(f), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.  

Notwithstanding the foregoing, a transaction shall not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A of the Code, as it has been and may be amended from time
to time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.  

Further and for the avoidance of doubt, a transaction shall not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that shall be owned in substantially the same proportions by the persons who
held the Company’s securities immediately before such transaction.  

(g)“Code” means the Internal Revenue Code of 1986, as amended.  Any reference to
a section of the Code herein shall be a reference to any successor or amended
section of the Code.  

(h)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board, or by the compensation committee of the
Board, in accordance with Section 4 hereof.  

(i)“Common Stock” means the Common Stock of the Company.  

(j)“Company” means Molecular Templates, Inc., a Delaware corporation.  

(k)“Consultant” means any person who is engaged by the Company or any Parent or
Subsidiary to render consulting or advisory services to such entity.  

(l)“Director” means a member of the Board.  

(m)“Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.  

(n)“Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company.  Neither service as a

2

--------------------------------------------------------------------------------

 

Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.  

(o)“Exchange Act” means the Securities Exchange Act of 1934, as amended.  

(p)“Exchange Program” means a program under which (i) outstanding Options are
surrendered or cancelled in exchange for Options of the same type (which may
have lower or higher exercise prices and different terms), Options of a
different type, and/or cash, and/or (ii) the exercise price of an outstanding
Option is reduced.  The terms and conditions of any Exchange Program shall be
determined by the Administrator in its sole discretion.  

(q)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq Global Market, the Nasdaq
Global Select Market or the Nasdaq Capital Market, its Fair Market Value shall
be the closing sales price for such stock (or, if no closing sales price was
reported on that date, as applicable, on the last trading date such closing
sales price was reported) as quoted on such exchange or system on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported); or

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.  

(r)“Incentive Stock Option” means an Option that by its terms qualifies and is
otherwise intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.  

(s)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.  

(t)“Option” means a stock option granted pursuant to the Plan.  

(u)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.  

(v)“Participant” means the holder of an outstanding Award.  

(w)“Plan” means this 2009 Stock Plan.  

3

--------------------------------------------------------------------------------

 

(x)“Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan, or issued pursuant to the early exercise of an
Option.  

(y)“Restricted Stock Purchase Agreement” means a written or electronic agreement
between the Company and the Participant evidencing the terms and restrictions
applying to Shares purchased under a Restricted Stock award.  The Restricted
Stock Purchase Agreement is subject to the terms and conditions of the Plan and
the notice of grant.  

(z)“Securities Act” means the Securities Act of 1933, as amended.  

(aa)“Service Provider” means an Employee, Director or Consultant.  

(bb)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 11 below.  

(cc)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.  

3.Stock Subject to the Plan.  Subject to the provisions of Section 11 of the
Plan, the maximum aggregate number of Shares that may be subject to Awards and
sold under the Plan is 950,985 Shares.  The Shares may be authorized but
unissued, or reacquired Common Stock.  

If an Award expires or becomes unexercisable without having been exercised in
full, or is surrendered pursuant to an Exchange Program, the unpurchased Shares
that were subject thereto shall become available for future grant or sale under
the Plan (unless the Plan has terminated).  However, Shares that have actually
been issued under the Plan, upon exercise of an Award, shall not be returned to
the Plan and shall not become available for future distribution under the Plan,
except that if unvested Shares of Restricted Stock are repurchased by the
Company at their original purchase price, such Shares shall become available for
future grant under the Plan.  Notwithstanding the foregoing and, subject to
adjustment provided in Section 11, the maximum number of Shares that may be
issued upon the exercise of Incentive Stock Options shall equal the aggregate
Share number stated in the first paragraph of this Section, plus, to the extent
allowable under Section 422 of the Code, any Shares that become available for
issuance under the Plan under this second paragraph of this Section.  

4.Administration of the Plan.  

(a)Administrator.  The Plan shall be administered by the Board or a Committee
appointed by the Board, which Committee shall be constituted to comply with
Applicable Laws.  

(b)Powers of the Administrator.  Subject to the provisions of the Plan and, in
the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, the
Administrator shall have the authority in its discretion:

(i)to determine the Fair Market Value;

4

--------------------------------------------------------------------------------

 

(ii)to select the Service Providers to whom Awards may from time to time be
granted hereunder;

(iii)to select the Service Providers to whom Awards may from time to time be
granted hereunder;

(iv)to approve forms of agreement for use under the Plan;

(v)to determine the terms and conditions of any Award granted hereunder.  Such
terms and conditions include, but are not limited to, the exercise price, the
time or times when Awards may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Award or the Common Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;

(vi)to institute an Exchange Program;

(vii)to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

(viii)to modify or amend each Award (subject to Section 19(c) of the Plan)
including but not limited to the discretionary authority to extend the
post-termination exercise period of Awards and to extend the maximum term of an
Option (subject to Section 6(a) regarding Incentive Stock Options);

(ix)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator; and

(x)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan.  

(c)Effect of Administrator’s Decision.  All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants.  

5.Eligibility.  Nonstatutory Stock Options and Restricted Stock may be granted
to Service Providers.  Incentive Stock Options may be granted only to
Employees.  

6.Stock Options.  

(a)Term of Option.  The term of each Option shall be stated in the Award
Agreement; provided, however, that the term shall be no more than ten (10) years
from the date of grant thereof.  In the case of an Incentive Stock Option
granted to a Participant who, at the time the Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Option shall
be five (5) years from the date of grant or such shorter term as may be provided
in the Award Agreement.  

5

--------------------------------------------------------------------------------

 

(b)Option Exercise Price and Consideration.  

(i)Exercise Price.  The per share exercise price for the Shares to be issued
upon exercise of an Option shall be such price as is determined by the
Administrator, but shall be subject to the following:

(1)In the case of an Incentive Stock Option

(A)granted to an Employee who, at the time of grant of such Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the exercise price shall be no
less than one hundred and ten percent (110%) of the Fair Market Value per Share
on the date of grant.  

(B)granted to any other Employee, the per Share exercise price shall be no less
than one hundred percent (100%) of the Fair Market Value per Share on the date
of grant.  

 

(2)

In the case of a Nonstatutory Stock Option, the per Share exercise price shall
be no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.  

 

(3)

Notwithstanding the foregoing, Options may be granted with a per Share exercise
price other than as required above in accordance with and pursuant to a
transaction described in Section 424 of the Code.  

(ii)Forms of Consideration.  The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant).  Such consideration may consist of,
without limitation, (1) cash, (2) check, (3) promissory note, to the extent
permitted by Applicable Laws, (4) other Shares, provided that such Shares have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option shall be exercised and provided that
accepting such Shares, in the sole discretion of the Administrator, shall not
result in any adverse accounting consequences to the Company, (5) consideration
received by the Company under a cashless exercise program implemented by the
Company in connection with the Plan, (6) such other consideration and method of
payment for the issuance of Shares to the extent permitted by Applicable Laws,
or (7) any combination of the foregoing methods of payment.  In making its
determination as to the type of consideration to accept, the Administrator shall
consider if acceptance of such consideration may be reasonably expected to
benefit the Company.  

(c)Exercise of Option.  

(i)Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder shall be exercisable according to the terms hereof at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement.  An Option may not be exercised for a fraction of a Share.  

6

--------------------------------------------------------------------------------

 

An Option shall be deemed exercised when the Company receives (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised, together with any applicable
withholding taxes.  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan.  Shares issued upon exercise of an Option shall be issued in the name
of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse.  Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Shares,
notwithstanding the exercise of the Option.  The Company shall issue (or cause
to be issued) such Shares promptly after the Option is exercised.  No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date the Shares are issued, except as provided in Section 11 of the
Plan.  

Exercise of an Option in any manner shall result in a decrease in the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.  

(ii)Termination of Relationship as a Service Provider.  If a Participant ceases
to be a Service Provider, such Participant may exercise his or her Option within
such period of time as is specified in the Award Agreement, to the extent that
the Option is vested on the date of termination (but in no event later than the
expiration of the Willi of the Option as set forth in the Award Agreement).  In
the absence of a specified time in the Award Agreement, the Option shall remain
exercisable for three (3) months following the Participant’s
termination.  Unless the Administrator provides otherwise, if on the date of
termination the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the
Plan.  If, after termination, the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.  

(iii)Disability of Participant.  If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such longer period of time as is specified in
the Award Agreement, to the extent the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement).  In the absence of a specified time
in the Award Agreement, the Option shall remain exercisable for twelve (12)
months following the Participant’s termination.  Unless the Administrator
provides otherwise, if on the date of termination the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option shall revert to the Plan.  If, after termination, the Participant
does not exercise his or her Option within the time specified herein, the Option
shall terminate, and the Shares covered by such Option shall revert to the
Plan.  

(iv)Death of Participant.  If a Participant dies while a Service Provider, the
Option may be exercised within such longer period of time as is specified in the
Award Agreement, to the extent that the Option is vested on the date of death
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement) by the

7

--------------------------------------------------------------------------------

 

Participant’s designated beneficiary, provided such beneficiary has been
designated prior to the Participant’s death in a form acceptable to the
Administrator.  If no such beneficiary has been designated by the Participant,
then such Option may be exercised by the personal representative of the
Participant’s estate or by the person(s) to whom the Option is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution.  In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for twelve (12) months following the
Participant’s termination.  If, at the time of death, the Participant is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall immediately revert to the Plan.  If the Option is
not so exercised within the time specified herein, the Option shall terminate,
and the Shares covered by such Option shall revert to the Plan.  

(v)Incentive Stock Option Limit.  Each Option shall be designated in the Award
Agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option.  However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds one hundred thousand dollars ($100,000), such Options shall be treated
as Nonstatutory Stock Options.  For purposes of this Section 6(c)(v), Incentive
Stock Options shall be taken into account in the order in which they were
granted.  The Fair Market Value of the Shares shall be determined as of the time
the Option with respect to such Shares is granted.  

7.Restricted Stock.  

(a)Rights to Purchase.  Restricted Stock may be issued either alone, in addition
to, or in tandem with other awards granted under the Plan and/or cash awards
made outside of the Plan.  After the Administrator determines that it shall
offer Restricted Stock under the Plan, it shall advise the offeree in writing or
electronically of the terms, conditions and restrictions related to the offer,
including the number of Shares that such person shall be entitled to purchase,
the price to be paid (if any), and the time within which such person must accept
such offer.  

(b)Repurchase Option.  Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable within ninety (90) days of the voluntary or involuntary termination
of the purchaser’s service with the Company for any reason (including death or
Disability).  Unless the Administrator provides otherwise, the purchase price
for Shares repurchased pursuant to the Restricted Stock Purchase Agreement shall
be -the original price paid by the purchaser and may be paid by cancellation of
any indebtedness of the purchaser to the Company.  The repurchase option shall
lapse at such rate as the Administrator may determine.  

(c)Other Provisions.  The Restricted Stock Purchase Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion.  

(d)Rights as a Stockholder.  Once the Restricted Stock is purchased or otherwise
issued, the purchaser shall have rights equivalent to those of a stockholder and
shall be

8

--------------------------------------------------------------------------------

 

a stockholder when his or her purchase is entered upon the records of the duly
authorized transfer agent of the Company.  No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the
Restricted Stock is purchased or otherwise issued, except as provided in Section
11 of the Plan.  

8.Tax Withholding.  Prior to the delivery of any Shares pursuant to an Award (or
exercise thereof), the Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy federal, state, local, foreign or other taxes (including the
Participant’s FICA obligation) required to be withheld with respect to such
Award (or exercise thereof).  The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, shall determine
in what manner it shall allow a Participant to satisfy such tax withholding
obligation and may permit the Participant to satisfy such tax withholding
obligation, in whole or in part by one (1) or more of the following: (a) paying
cash (or by check), (b) electing to have the Company withhold otherwise
deliverable Shares having a Fair Market Value equal to the minimum amount
statutorily required to be withheld, or (c) selling a sufficient number of such
Shares otherwise deliverable to a Participant through such means as the Company
may determine in its sole discretion (whether through a broker or otherwise)
equal to the minimum amount statutorily required to be withheld.  

9.Limited Transferability of Awards.  Unless determined otherwise by the
Administrator, Awards may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner, including by entering into any short
position, any “put equivalent position” or any “call equivalent position” (as
defined in Section 16a-1(h) and Section 16a-1(b) of the Exchange Act,
respectively) with respect to such securities, other than by will or by the laws
of descent and distribution, and may be exercised, during the lifetime of the
Participant, only by the Participant.  

10.Leaves of Absence; Transfers.  

(a)Unless the Administrator provides otherwise, or except as otherwise required
by Applicable Laws, vesting of Awards granted hereunder shall be suspended
during any unpaid leave of absence.  

(b)A Service Provider shall not cease to be a Service Provider in the case of
(i) any leave of absence approved by the Company, or (ii) transfers between
locations of the Company or between the Company, its Parent, any Subsidiary, or
any successor.  

(c)For purposes of Incentive Stock Options, no such leave may exceed three (3)
months, unless reemployment upon expiration of such leave is guaranteed by
statute or contract.  If reemployment upon expiration of a leave of absence
approved by the Company is

not so guaranteed, then six (6) months following the first (1st) day of such
leave, any Incentive Stock Option held by the Participant shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option.  

9

--------------------------------------------------------------------------------

 

11.Adjustments; Dissolution or Liquidation; Merger or Change in Control.  

(a)Adjustments.  In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, shall adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award.  

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  To the extent it has not been previously exercised, an Award shall
terminate immediately prior to the consummation of such proposed action.  

(c)Merger or Change in Control.  In the event of a merger or Change in Control,
each outstanding Award shall be treated as the Administrator determines,
including, without limitation, that each Award be assumed or an equivalent award
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation.  The Administrator shall not be required to treat all
Awards similarly in the transaction.  

Notwithstanding the foregoing, in the event of a Change in Control in which the
successor corporation does not assume or substitute for the Award, the
Participant shall fully vest in and have the right to exercise his or her
outstanding Awards, including Shares as to which such Award would not otherwise
be vested or exercisable, and restrictions on all of the Participant’s
Restricted Stock shall lapse.  In addition, if an Award is not assumed or
substituted in the event of a merger or Change in Control, the Administrator
shall notify the Participant in writing or electronically that the Award shall
be fully vested and exercisable for a period of time determined by the
Administrator in its sole discretion, and any Award not assumed or substituted
for shall terminate upon the expiration of such period for no consideration,
unless otherwise determined by the Administrator.  

For the purposes of this Section 11(c), the Award shall be considered assumed
if, following the merger or Change in Control, the option or right confers the
right to purchase or receive, for each Share subject to the Award immediately
prior to the merger or Change in Control, the consideration (whether stock,
cash, or other securities or property) received in the merger or Change in
Control by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Award, for
each Share subject to the Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of common stock in the merger or Change in
Control.  

10

--------------------------------------------------------------------------------

 

12.Time of Granting Awards.  The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award, or such later date as is determined by the
Administrator.  Notice of the determination shall be given to each Service
Provider to whom an Award is so granted within a reasonable time after the date
of such grant.  

13.No Effect on Employment or Service.  Neither the Plan nor any Award shall
confer upon any participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor shall it
interfere in any way with his or her right or the Company’s right to terminate
such relationship at any time, with or without cause, and with or without
notice.  

14.Conditions Upon Issuance of Shares.  

(a)Legal Compliance.  Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.  

(b)Investment Representations.  As a condition to the exercise of an Award, the
Administrator may in its discretion require the person exercising such Award to
represent and warrant at the time of any such exercise that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares.  

15.Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.  

16.Reservation of Shares.  The Company, during the term of this Plan, shall at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.  

17.Stockholder Approval.  The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted.  Such stockholder approval shall be obtained in the degree and manner
required under Applicable Laws.  

18.Term of Plan.  Subject to stockholder approval in accordance with Section 17,
the Plan shall become effective upon its adoption by the Board.  Unless sooner
terminated under Section 19, it shall continue in effect for a term of ten (10)
years from the later of (a) the effective date of the Plan, or (b) the earlier
of the most recent Board or stockholder approval of an increase in the number of
Shares reserved for issuance under the Plan.  

19.Amendment and Termination of the Plan.  

(a)Stockholder Approval.  The Board shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.  

11

--------------------------------------------------------------------------------

 

(b)

 

 

Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing (which may include e-mail) and signed by the
Participant and the Company.  Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Options granted under the Plan prior to the date of such
termination.  



12